                                                    THE HONORABLE MARY JO HESTON
 1                                                  CHAPTER 13
                                                    LOCATION: Tacoma, Washington
 2

 3

 4

 5

 6

 7

 8

 9

10
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                        Case No.: 16-44542-MJH

13    JAMES CALVIN MORRISON II and                  DECLARATION OF ELIZABETH ROSS
      CINDY LEE MORRISON,                           IN SUPPORT OF MOTION TO DISMISS
14
                                         Debtors.
15

16
     I, Elizabeth Ross hereby declare that the following statements are true and correct to the best of
17
     my knowledge, and I am subject to penalty of perjury under the laws of the United States:
18
        1. I am over the age of eighteen, a resident of the United States of America, and otherwise
19
               competent to provide the following testimony from my personal knowledge.
20
        2. I am employed by Michael G. Malaier, Chapter 13 Trustee charged with administering
21
               the instant bankruptcy estate.
22
        3. According to our records, Debtors have failed to make all payments as required by the
23
               plan. Debtors’ plan payments are $3,000.00 per month of which $2,800.00 per month is
24

25


                                                                                     Michael G. Malaier
      DECLARATION IN SUPPORT OF MOTION TO DISMISS - 1                        Chapter 13 Standing Trustee
                                                                                  2122 Commerce Street
                                                                                    Tacoma, WA 98402
                                                                                         (253) 572-6600
 1        to be applied to plan payment arrears and $100.00 per month is to be applied to ongoing

 2        plan payments.

 3     4. As of today’s date, the payment delinquency stands at $13,287.16, pursuant to the below

 4        payment history:
                       Date        Payment       Payment        Forgive     Amount
          Period
 5                 (Month/Year)      Due         Received       Amount        Due
              1          11/2016     $143.08                                  $143.08
              2          12/2016     $715.40         $715.40                  $143.08
 6            3           1/2017     $572.32         $572.32                  $143.08
              4           2/2017     $572.32         $572.32                  $143.08
 7            5           3/2017     $715.40         $572.32                  $286.16
              6           4/2017     $572.32         $572.32                  $286.16
              7           5/2017     $641.56         $715.40                  $212.32
 8
              8           6/2017     $830.80         $595.40                  $447.72
              9           7/2017     $664.64         $166.16                  $946.20
 9           10           8/2017     $664.64         $166.16                $1,444.68
             11           9/2017     $830.80         $830.80                $1,444.68
10           12          10/2017     $664.64         $602.16                $1,507.16
             13          11/2017     $664.64         $218.00                $1,953.80
             14          12/2017     $830.80         $880.00                $1,904.60
11           15           1/2018     $664.64         $440.00                $2,129.24
             16           2/2018     $830.80         $880.00                $2,080.04
12           17           3/2018     $664.64         $440.00                $2,304.68
             18           4/2018     $664.64         $880.00                $2,089.32
             19           5/2018     $664.64         $440.00                $2,313.96
13           20           6/2018     $996.96       $1,540.00                $1,770.92
             21           7/2018     $664.64         $660.00                $1,775.56
14           22           8/2018     $664.64         $880.00                $1,560.20
             23           9/2018     $664.64         $440.00                $1,784.84
             24          10/2018     $332.32         $880.00                $1,237.16
15
             25          11/2018   $3,000.00       $1,450.00                $2,787.16
             26          12/2018   $3,000.00                                $5,787.16
16           27           1/2019   $3,000.00                                $8,787.16
             28           2/2019   $3,000.00                               $11,787.16
17           29           3/2019   $1,500.00                               $13,287.16

       5. I have mailed delinquency letters to the debtor with a copy emailed to the debtors’
18
          attorney.
19
       6. I will provide any further information required by the Court to assist in its adjudication of
20
          the issues presented in the Motion to Dismiss.
21

22
          EXECUTED at Tacoma, Washington this 13th day of March, 2019.
23

24                                              /s/ Elizabeth Ross
                                                Elizabeth Ross, Case Administrator for
25                                              Michael G. Malaier, Chapter 13 Standing Trustee

                                                                                   Michael G. Malaier
     DECLARATION IN SUPPORT OF MOTION TO DISMISS - 2                       Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
                                                                                  Tacoma, WA 98402
                                                                                       (253) 572-6600
